Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150229                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  MICHAEL P. DEPLAUNTY,                                                                                Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 150229
                                                                     COA: 321892
                                                                     MCAC: 12-000132
  TROY SCHOOL DISTRICT,
           Defendant-Appellant,
  and
  SECOND INJURY FUND/PERMANENT
  & TOTAL DISABILITY PROVISIONS,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 15, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2015
           t0831
                                                                                Clerk